REILLY, P.J.,
—Defendant above-named was charged with escape on December 22, 1980, and at that time other charges were pending against him. Subsequent to the escape, additional informations were filed by the district attorney. On January 19, 1981, defendant entered into a plea agreement with the district attorney’s office under the terms of which he would enter pleas of guilty to *626all of the charges pending in return for which the district attorney would recommend incarceration with a minimum of two years and a maximum of four years. A full colloquy was entered into during which defendant was advised that the court was not bound to accept his negotiated plea and if it did not do so, he would be given the opportunity to withdraw and stand trial by jury.
Following the colloquy, defendant supplied statements in the nature of a confession to the prosecution, and thereafter, the court refused to accept the negotiated plea. Defendant now seeks to suppress the statements given to the prosecution following the entrance of the pleas and the colloquy but prior to the refusal of the court to accept the plea agreement. This court denies defendant’s motion.
For purposes of this memorandum, the court assumes the above facts to be correct although the colloquy taken at the time of the entrance of the plea has not been transcribed. Under this factual situation, defendant was aware that his plea agreement existed only between himself and the district attorney’s office and that the court had to approve it before his sentence was guaranteed. In view of this and defendant’s full knowledge of the surrounding circumstances, a statement in the nature of a confession was voluntary. The Commonwealth did not withdraw from the plea agreement and defendant was fully aware the court might not accept the same.
Wherefore, the court enters the following order
ORDER
Now, May 15, 1981, it is the order of this court that defendant’s omnibus pretrial motion seeking to suppress statements of defendant be and is hereby dismissed.